Citation Nr: 1220315	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  09-02 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increase in the ratings for a right knee disability, currently assigned staged ratings of a combined 20 percent prior to August 8, 2008, and a combined 40 percent from that date.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from March 1945 to October 1946.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO) that assigned a combined 40 percent disability rating (based on a formulation of 30 percent under Diagnostic Code (Code) 5261 for limitation of extension and 20 percent under Code 5257 for instability) for the Veteran's right knee disability.  See 38 C.F.R. § 4.25.  (As explained in a February 2012 letter and codesheet, following the January 2007 rating decision the RO corrected an error by further closing out a prior separate evaluation for degenerative joint disease of the knee under Code 5010; continuation of the rating under Code 5010 would have constituted impermissible pyramiding under VA regulations, and the correction did not change the Veteran's overall combined rating for compensation.)

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the claims currently on appeal.  See 38 C.F.R. § 3.159 (2011).

A VA medical examiner last assessed the Veteran's right knee disabilities in March 2009.  Since that time, as discussed in more detail below, evidence added to the record suggests an increase in severity of right knee disability since the most recent VA examination.  Additionally, evidence added to the record suggests that there may be new outstanding medical records documenting potentially pertinent VA medical treatment for the disabilities on appeal.

The Veteran has been afforded multiple VA examinations to assess the severity of his right knee disabilities in this case.  A November 2006 VA examination report notes that the Veteran's right knee had extension to 20 degrees, but "after repetitive use the veteran will have additional limitation of motion of 10 [degrees] with pain, fatigue, weakness, lack of endurance and incoordination all throughout the limited range of motion ... with pain having the major impact on function."  One of the criteria for the next higher rating under Code 5261 is limitation of extension to 30 degrees, to include with consideration under 38 C.F.R. § 4.40 of functional limitation due to such factors as pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The March 2009 VA examination report indicates that the Veteran's right knee had full  extension to the 0 degree position with no limitation and "is not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use."

Subsequent VA treatment records show that in October 2010, the Veteran received emergency room treatment for "[k]nee pain exacerbation."  The Veteran was "asking for advice about possible knee surgery," was provided an increase in dosage for pain medications, and was "[a]dvised to talk to PCP about possible surgery and risks."  The reports from this time reflect that the Veteran had been experiencing an increase in knee pain for "2 weeks and progressively worse."  A September 2011 VA treatment report notes that the Veteran "has to crawl on his hands and knees to get to his bedroom upstairs," and that he "is a transfer from Dr. Brown-Harrell's clinic."
In March 2012, the Veteran submitted a statement (in written markings upon a copy of a supplemental statement of the case) indicating that ibuprofen once relieved his pain but "not now."  He also explained that he climbs his stairs with his hands and his feet, but cannot allow his knees to touch a surface and cannot otherwise put any strain upon his knees.

In May 2012, the Veteran's representative submitted a written statement suggesting that the right knee disability may have worsened in the period of more than three years following the most recent VA examination; the Veteran's representative requested a remand for a new VA examination on this basis.

The Board finds that the evidence indicates that the Veteran has experienced pertinent limitation of motion and function in his right knee due to pain (shown in the November 2006 VA examination report), followed by recent evidence showing medical attention for a potentially significant exacerbation of the Veteran's knee pain after his most recent March 2009 VA examination.  This reasonably suggests an increase in the severity of the disability since the most recent VA examination.  Given that the disability is alleged to have increased in severity, another VA examination is warranted.  See 38 C.F.R. § 3.159; see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

Additionally, the Board observes that the October 2010 VA emergency treatment report shows that the Veteran was seeking information about knee surgery and was referred to his primary care physician, and a September 2011 VA treatment report from the Jerry L. Pettis VAMC at Lima Linda HCS shows that the Veteran was "a transfer from Dr. Brown-Harrell's clinic."  The Board notes that earlier VA treatment records and the Veteran's July 2007 statement specify that he was being treated by a "Vickie Brown-Harrell, MD" based at the Loma Linda VAMC.  The October 2010 and September 2011 VA treatment reports are essentially the only medical treatment records in the claims-file (including the digital Virtual VA claims-file) following a June 2009 printout of VA treatment records.  Thus, evidence of record suggests that there may be outstanding recent (post-June 2009) VA treatment records concerning the Veteran's right knee.  Records of such treatment would be pertinent evidence to the issue on appeal.  Accordingly, further development for the complete pertinent VA treatment records is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should ask the Veteran to identify the provider(s) of any (and all) treatment or evaluation he has received for his right knee disabilities.  He should also be asked to provide all releases necessary for VA to secure any private records of such treatment or evaluation.

The RO should obtain complete records of all such treatment and evaluation from all sources identified by the Veteran, specifically including records of VA treatment he has received since June 2009 from Dr. Vickie Brown-Harrell and others at facilities such as the Loma Linda VAMC and the Jerry L. Pettis VAMC at Loma Linda HCS, and any other pertinent VA treatment records that may have been generated since June 2009 (to exclude those treatment records already of record).  If any records requested are unavailable, the reason for their unavailability must be explained for the record.

2.  After completion of the above, the RO should arrange for an orthopedic examination of the Veteran to assess the current severity of his service connected right knee disabilities.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner must be provided a copy of the applicable criteria for rating the knee disabilities at issue, and the findings reported must be sufficiently detailed to allow for rating under all applicable criteria (specifically including ranges of motion, with any further limitations due to pain or on use as well as notation of any instability).

The examiner must explain the rationale for all opinions.

3.  The RO must ensure that the medical examination report complies with this remand and the questions presented in the request.  The RO must ensure that the examiner has access to any factual evidence that is not contained in the claims file but exists in Virtual VA.  The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

